NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment to the claims, filed on September 16, 2021, is acknowledged. This claim listing replaces all prior versions and listings of the claims. 
Applicant’s submission of a replacement drawing figure, filed on October 19, 2021, is acknowledged. 
Applicant’s remarks filed on September 16, 2021 in response to the non-final rejection mailed on June 17, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chester G. Moore on October 15, 2021.
Please amend the claims filed on September 16, 2021 as follows:

wherein thethe amino acid sequence of SEQ ID NO:1amino acid sequence of with a different amino acid


2-4.	(Canceled)  

5.	(Previously Presented)  The variant polypeptide according to claim 1 which comprises at least one additional substitution at an amino acid position other than 92, 100, or 235.

6.	(Currently Amended)  The variant polypeptide according to claim 1, wherein the variant polypeptide comprises an amino acid sequence having at least 85% sequence identity with the amino acid sequence of SEQ ID NO:1

7.	(Currently Amended)  Theaccording to claim 1, wherein the variant polypeptide comprises an amino acid sequence having at least 95% sequence identity with the amino acid sequence of SEQ ID NO:1

8-16.	(Canceled)

17.	(Previously Presented)  The variant polypeptide of claim 1, wherein the variant polypeptide comprises a substitution relative to SEQ ID NO:1 selected from the group consisting of A100V, A100G, A100F, A100Y, A100I, and A100L.   

18.	(Previously Presented)  The variant polypeptide of claim 1, wherein the variant polypeptide comprises a substitution relative to SEQ ID NO:1 selected from the group consisting of G92E, G92D, G92N, and G92Q.   

19.	(Currently Amended)  The variant polypeptide of claim 1, wherein the variant polypeptide comprises a substitution relative to SEQ ID NO:1 selected from the group consisting of S235N, S235A, S235G, 

Drawing
The objection to the drawing figure is withdrawn in view of the applicant’s instant amendment to the drawing figure. 

Claim Objections


Claim Rejections - 35 USC § 112(b)

The rejection of claim 3 under 35 U.S.C. 112(b) as being indefinite in the recitation of “the reference polypeptide comprises…SEQ ID NO: 1 or SEQ ID NO: 17” is withdrawn in view of the applicant’s amendment to claim 1 to replace “defined with reference” with “relative”. 

The rejection of claim 7 under 35 U.S.C. 112(b) as being indefinite in the recitation of “about 95% sequence identity” is withdrawn in view of the applicant’s amendment to claim 7 to delete “about”.

Claim Rejections - 35 USC § 112(a)

The written description rejection of Claims 1-3, 5, 6, and 17 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to the claims to recite “the variant polypeptide comprises an amino acid sequence having at least 80% sequence identity with the amino acid sequence of SEQ ID NO:1”. 

Claim Rejections - 35 USC § 102
The rejection of claim 7 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Bailey et al. (U.S. Patent No. 7,851,199 B2; cited on Form PTO-892 mailed on April 2, 2021; hereafter “Bailey”) is withdrawn in view of the applicant’s 

Claim Rejections - 35 USC § 102/103
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over UniProt Database Accession Number A0A0J9X7P9 (October 2015; cited on the IDS filed on April 25, 2019; hereafter “UniProt”) is withdrawn in view of the applicant’s instant amendment to the claims. The prior art of record does not teach or suggest a polypeptide as encompassed by the claims.

Claim Rejections - 35 USC § 101
The rejection of claims 1-5 and 7 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of the applicant’s instant amendment to the claims. There is no evidence of record of a naturally-occurring polypeptide as encompassed by the claims. 
  
Election/Restrictions
The requirement for an election of species among the species of A) to C) as set forth in the Office action mailed on April 2, 2021, is withdrawn. Because a claimed species, previously withdrawn from consideration under 37 CFR 1.142, has been rejoined, the requirement for an election of species as set forth in the Office action mailed on April 2, 2021 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656